Case 20-40535-JMM             Doc 26    Filed 08/13/20 Entered 08/13/20 16:55:13            Desc Main
                                       Document      Page 1 of 4


 Brent T. Robinson, Esq. (ISB No. 1932)
W. Reed Cotten, Esq. (ISB No. 8976)
ROBINSON & ASSOCIATES
Attorneys at Law
615 H Street
P.O. Box 396
Rupert, ID 83350-0396
Telephone No. (208) 436-4717
Facsimile No. (208) 436-6804
Email Address: btr@idlawfirm.com
                wrc@idlawfirm.com

Attorneys for Debtors



                                    UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF IDAHO

In Re:                                                   )      Case No. 20-40535 JMM
                                                         )     (Chapter 11 – Subchapter 5)
          JOSEPH LEE DILLE,                              )
            aka JOSEPH L. DILLE and                      )
          JANA LYNN DILLE,                               )
            aka JANA L. DILLE,                           )
                                                         )
                                   Debtors.              )

                                              STATUS REPORT

                    COME NOW the above-named debtors doing business individually and also doing

business as Mountain West Ag, by and through their attorney of record, Brent T. Robinson, of the

firm Robinson & Associates, and pursuant to the Court’s directive, hereby submit the following Status

Report:

                    1. The debtors have not undertaken any steps yet to obtain a consensual Plan of re-

organization. However, with respect to secured debt the debtors are going to be proposing the

following:

                    (a) The indebtedness owed against the real property is approximately its value.

It should be noted also that there is a homestead for $175,000. It is the intention of the debtors to

continue to pay payments and remain current on the indebtedness, which is the first lien against their

residence.


Status Report - 1
Case 20-40535-JMM             Doc 26      Filed 08/13/20 Entered 08/13/20 16:55:13               Desc Main
                                         Document      Page 2 of 4


                    (b)   There is an indebtedness to the Internal Revenue Service in the sum of

$4,658.78. However, it is believed that once the tax return is filed, that amount will become zero.

                    (c) The Idaho State Tax Commission claims to be owed $1,624. That will be paid by

paying 10 equal semi-annual payments.

                    (d) Ally Financial has a lien against a 2017 Ford 350 pickup in the sum of $37,791.

It is debtors’ intention to pay that, together with the interest, over a period of 7 years in 14 equal semi-

annual payments.

                    (d) DLL Finance is owed approximately $131,000. That amount, together with

interest, shall be paid in 14 equal semi-annual payments.

                    (e) Farmers National Bank is owed approximately $101,000. Its collateral is such

that that amount will be paid over 14 equal semi-annual payments, together with interest thereon.

                    (f) Idaho Central Credit Union has a home equity loan that has been noted above

and it is debtors’ intention that that amount, since it was not used to acquire the loan, that home

equity will be paid in 40 equal semi-annual payments.

                    (g) Idaho Central Credit Union also has a loan against a 2017 Jayco Octane T30F

and is owed approximately $25,000. It is to be paid over 14 equal semi-annual payments.

                    (h) John Deere Financial is owed approximately $180,000. That amount, together

with interest, shall be paid in 14 equal semi-annual payments.

                    (i) Pioneer Federal Credit Union is owed approximately $13,260.65 against a 2015

Ford pickup. That amount, together with interest, shall be paid in 14 equal semi-annual payments.

                    (j) Idaho Central Credit Union is owed approximately $69,995.00. This indebtedness

shall be paid over a period of twenty (20) years paying two (2) payments a year, including interest

thereon.

                    (k) Unsecured Creditors shall be paid. It is believed there will be sufficient disposable

income so that that amount can be paid by paying approximately $1,000 every 6 months.




Status Report - 2
Case 20-40535-JMM              Doc 26     Filed 08/13/20 Entered 08/13/20 16:55:13                 Desc Main
                                         Document      Page 3 of 4


                    (l) Unexpired Lease with CNH Industrial Capital shall cure and pay according to the

lease.

                    (m) Unexpired Lease with Wells Fargo Financial Lease shall cure and pay according

to the lease.

                    2. Secured debts may be “crammed down” based upon the value of the asset

compared to what is owed.

                    3. With respect to disposable income, and it is believed that there will be enough

disposable income to pay at least $1,000 every 6 months to unsecured creditors.

                    4. The liquidation analysis of this shows that there is very little available for unsecured

creditors and that a much larger amount shall be paid to the unsecured creditors through the Plan.

                    5. The debtors will, in fact, file a Plan within 90 days as required by 11 U.S.C. §

1189(b).

                    DATED this 13th day of August, 2020.

                                                               ROBINSON & ASSOCIATES


                                                               By: /s/ Brent T. Robinson
                                                                  Brent T. Robinson




Status Report - 3
Case 20-40535-JMM             Doc 26    Filed 08/13/20 Entered 08/13/20 16:55:13            Desc Main
                                       Document      Page 4 of 4


                                       CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on the 13th day of August, 2020, the within and foregoing
document was filed electronically using the Court’s CM/ECF system, and upon such filing the
CM/ECF registered participants in this case were served electronically as follows:

             •      Matthew W Grimshaw matt@grimshawlawgroup.com
             •      Brent T Robinson btr@idlawfirm.com, bcl@idlawfirm.com;bjh@idlawfirm.com
             •      Sheila Rae Schwager sschwager@hawleytroxell.com,
                    dsorg@hawleytroxell.com
             •      US Trustee ustp.region18.bs.ecf@usdoj.gov


                    That a copy of said document was also sent via U. S. mail, postage paid, to the
following:

                    PRA Receivables Management, LLC
                    PO Box 41021
                    Norfolk, VA 23541

                    Specialized Loan Servicing, LLC
                    14841 Dallas Parkway, Suite 425
                    Dallas, TX 75254

                    Mr. and Mrs. Joseph Dille
                    2764 Sundance Drive
                    Twin Falls, Idaho 83301

                                                                  /s/ Brent T. Robinson
                                                                 Brent T. Robinson




Status Report - 4
